                     IN THE tJNITED    STATES DISTRICT COURT
                   FOR THE   EASTERN DISTRICT OF VIRGINIA                  OCT - I 2019
                                 Richmond Division
                                                                      CLERK, U.S. DISTRICT COURT
JOHN ROBERT DEMOS,                                                            RICHMOIMd va



        Plaintiff,

V.                                                   Civil Action No.     3:19CV643

JEFFREY EPSTEIN,       et al.,

        Defendants.




                              MEMORANDUM OPINION


        John Robert Demos, a Washington state inmate, submitted this

civil     action   and    applied   to   proceed      iji   forma   pauperis.         The

pertinent statute provides:

             In no event shall a prisoner bring a civil action
        [in forma pauperis]       if the prisoner has,          on 3 or more
        prior occasions, while incarcerated or detained in any
        facility, brought an action or appeal in a court of the
        United States that was dismissed on the grounds that it
        is frivolous, malicious, or fails to state a claim upon
        which relief may be granted, unless the prisoner is under
        imminent danger of serious physical injury.

28 U.S.C. § 1915(g).         Demos has scores of actions or appeals that

have been dismissed as frivolous, malicious or for failure to state

a claim upon which relief could be granted.                  See Demos v. Keating,

33   F.   App'x    918,    919-20     (10th   Cir.     2002).       Demos's     current

complaint does not demonstrate that he is in imminent danger of

serious physical harm.
